Citation Nr: 1452155	
Decision Date: 11/25/14    Archive Date: 12/02/14

DOCKET NO.  12-20 709A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California



THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for tinnitus.



WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Susan Krunic, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Marine Corps from March 1977 to July 1981 and from November 1982 to May 1985. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

In May 2014, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record. 

The Board was notified in May 2014 that the Veteran revoked his power of attorney for California Department of Veterans Affairs (CDVA).  He has not appointed a new representative and appeared at the hearing unrepresented. 

A review of the Virtual VA paperless claims processing systems reveals records that are duplicative of those in the paper claims file.  There are no documents in the Veterans Benefits Management System (VBMS). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that his bilateral hearing loss and tinnitus were caused by noise exposure during military service.  

The Board notes that a review of the claims file reveals that service treatment records from the Veteran's first period of active service are not of record.  In October 2009, the AOJ received all available requested records on microfiche.  See Request for Information (3101 print).  However, the microfiche printouts appear only to contain records from the Veteran's second period of service from November 1982 to May 1985.  Therefore, the Board finds that further development to obtain these service treatment records from the Veteran's first period of service is required before the claim can be adjudicated.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

During his Board hearing, the Veteran stated that his tinnitus had its onset in service and that his hearing loss began a few months after separation from active duty.  See Board Transcript at 5-6.  The Veteran's service records confirm that his military occupational specialty (MOS) was a helicopter hydraulic mechanic, which the Department of Defense (DOD) has stated has a high probability of hazardous noise exposure.  

The Board notes that, in January 2014, a VA hearing loss and tinnitus examination was scheduled with a VA contract examiner.  However, the Veteran failed to report for the examination, and it was rescheduled for February 2014 at the West Los Angeles VA Medical Center (VAMC).  The Veteran again failed to report for the VA examination.  He testified at the May 2014 Board hearing that he never received notice of the January 2014 examination, and after it was rescheduled in February 2014, he was notified on the day of the appointment.  Therefore, the Veteran has contended that he did not attend either VA examinations because of lack of timely notification of the VA examinations.  Notably, the record does not contain documentation indicating that the Veteran was apprised of the January 2014 and February 2014 examinations.  The Veteran's address has remained unchanged during the appeal period, and he testified that he would be willing to report for a VA examination provided that he receives advance notice of the date, time, and place of the examination.  

The duty to assist includes providing a medical examination and obtaining a medical opinion when necessary to make a decision on the claim.  As such, the Veteran should be afforded a VA examination to determine the nature, extent, and etiology of the claimed disabilities.  See 38 C.F.R. § 3.159(4); McLendon v. Nicholson, 20 Vet.App. 79 (2006).  Furthermore, without any letter or notice of the aforementioned VA examinations of record, the Board will not presume administrative regularity in this case.  See Kyhn v. Shinseki, 716 F.3d 572 (Fed. Cir. 2013).  In summary, the Board finds that the Veteran should be given another opportunity to report for a VA examination and provided with proper and timely notice of the scheduled examination. 


Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request the Veteran's service treatment records from his first period of active service from March 1977 to July 1981 and associate them with the claims file.  Any negative response must be documented. 

2.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his hearing loss and tinnitus in the event that he has sought treatment for these disabilities since the May 2014 hearing.  See Board Transcript at page 8, wherein the Veteran testified that he is not currently being treated for hearing loss or tinnitus. 

After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.  

3.  Thereafter, the Veteran should be afforded a VA examination to determine the nature and etiology of any current hearing loss and tinnitus.  The Veteran should be notified of the date, time, and place of the VA examination, and sufficient advance notice should be provided prior to the examination to allow the Veteran adequate time in which to contact the AOJ with any issues that may impede his ability to appear for an examination.

Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the service treatment records, post-service medical records, and lay statements.

It should be noted that the Veteran is competent to attest to factual matters of which he has first-hand knowledge, including observable symptomatology and noise exposure.  The Veteran's service records do show that he served as a helicopter hydraulic mechanic, which the DOD has stated involves a high probability of hazardous noise exposure.  

If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should state whether it is at least as likely as not that the Veteran currently has bilateral hearing loss and tinnitus that are causally or etiologically related to his military service, including noise exposure therein.  The examiner should also state whether it is at least as likely as not that the Veteran has tinnitus related to his bilateral hearing loss.

In so doing, the examiner should discuss medically known or theoretical causes of hearing loss and tinnitus and describe how hearing loss and tinnitus which result from noise exposure generally present or develop in most cases, as distinguished from how hearing loss and tinnitus develop from other causes, in determining the likelihood that current hearing loss and tinnitus were caused by noise exposure in service as opposed to some other cause.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find favor of such conclusion as it is to find against it).

A clear rationale for the medical opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. 

4.  In the event that the Veteran does not report for an examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It should be noted whether any notice that was sent was returned as undeliverable.

5.  After completing the above actions and any other development indicated as a consequence of the actions taken in the preceding paragraphs, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefit sought is not granted, the Veteran should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



